[slaterminationagreementc001.jpg]
TERMINATION AGREEMENT AMONG FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF
METRO BANK OF DADE COUNTY MIAMI, FLORIDA FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF FIRST NATIONAL BANK OF THE SOUTH SPARTANBURG, SOUTH CAROLINA FEDERAL
DEPOSIT INSURANCE CORPORATION, RECEIVER OF TURNBERRY BANK AVENTURA, FLORIDA
FEDERAL DEPOSIT INSURANCE CORPORATION and CAPITAL BANK CORPORATION DATED AS OF
MARCH 18, 2016



--------------------------------------------------------------------------------



 
[slaterminationagreementc002.jpg]
2 TERMINATION AGREEMENT THIS TERMINATION AGREEMENT (the “Agreement”), is made
and entered into as of the 18th day of March, 2016, by and among the FEDERAL
DEPOSIT INSURANCE CORPORATION, as RECEIVER OF METRO BANK OF DADE COUNTY, MIAMI,
FLORIDA, and as RECEIVER OF FIRST NATIONAL BANK OF THE SOUTH, SPARTANBURG, SOUTH
CAROLINA and as RECEIVER OF TURNBERRY BANK, AVENTURA, FLORIDA (collectively, the
“Receiver”), CAPITAL BANK CORPORATION, a North Carolina banking corporation,
having its principal place of business in Raleigh, North Carolina and successor
by conversion to CAPITAL BANK, NATIONAL ASSOCIATION, (the “Assuming
Institution”), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under
the laws of the United States of America and having its principal office in
Washington, D.C., acting in its corporate capacity (the “Corporation”). RECITALS
A. The Receiver, NAFH National Bank and the Corporation entered into the
following Purchase and Assumption Agreements (collectively, the “P&A Agreements”
and each, respectively, the “P&A Agreement”). Each P&A Agreement includes a
Single Family Shared- Loss Agreement (the “Single Family Shared-Loss Agreement”)
attached as Exhibit 4.15A thereto and a Commercial Shared-Loss Agreement (the
“Commercial Shared-Loss Agreement”) attached as Exhibit 4.15B thereto: 1. P&A
Agreement dated as of July 16, 2010 with respect to certain assets and
liabilities of Metro Bank of Dade County, Miami, Florida. 2. P&A Agreement dated
as of July 16, 2010 with respect to certain assets and liabilities of First
National Bank of the South, Spartanburg, South Carolina. 3. P&A Agreement dated
as of July 16, 2010 with respect to certain assets and liabilities of Turnberry
Bank, Aventura, Florida. B. NAFH National Bank (“NAFH”) entered into a merger
agreement with Capital Bank, a North Carolina state-chartered banking
corporation pursuant to which Capital Bank merged with and into NAFH with the
surviving association named Capital Bank, National Association. C. On November
17, 2015, Capital Bank, National Association was converted into Capital Bank
Corporation, a North Carolina banking corporation. D. The Receiver, the Assuming
Institution and the Corporation desire to terminate the Single Family
Shared-Loss Agreements (collectively, the “SFSLAs”) and the Commercial
Shared-Loss Agreements (collectively, the CSLAs”) of the P&A Agreements.



--------------------------------------------------------------------------------



 
[slaterminationagreementc003.jpg]
3 NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows: ARTICLE I
CLOSING Except as noted below in Section 2.1 and subject to the satisfaction, or
waiver in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on March 18, 2016, or such earlier or later date, or in such other
manner, as the parties hereto may agree in writing (the "Closing Date"). ARTICLE
II PAYMENTS AND TERMINATION 2.1 Payment of Termination Amount. Within two
Business Days after the Closing Date, subject to the satisfaction or waiver in
writing of the conditions precedent set forth herein, the Assuming Institution
shall pay or cause to be paid to the Receiver by wire transfer in immediately
available funds, Three Million Twenty Eight Thousand Six Hundred Seventy Two
Dollars ($3,028,672) (the "Termination Amount"). The Assuming Institution and
the Receiver hereby acknowledge that the amount of shared-loss claims filed by
the Assuming Institution but not yet paid by the Receiver were accounted for in
the calculation of the Termination Amount. 2.2 Termination of the SFSLAs and the
CSLAs. Upon the occurrence of the Closing and subsequent payment of the
Termination Amount all rights and obligations of the parties to make and receive
payments pursuant to the SFSLAs and the CSLAs and all rights and obligations of
the parties thereto, shall terminate effective as of the Closing Date. 2.3 Legal
Action; Utilization of Special Receivership Powers. As of the Closing Date, the
Assuming Institution’s right, under Article III of the SFSLAs and Article III of
the CSLAs, to request to utilize any special legal power or right which the
Assuming Institution derived as a result of having acquired an asset from the
Receiver shall terminate; provided, however, any prior requests to utilize such
special powers or rights that were granted by the Receiver shall not be affected
hereby, and the Assuming Institution may continue to use such special legal
rights or powers in the litigation in which the permission to use those special
legal powers or rights was given. Notwithstanding the foregoing, the Assuming
Institution shall continue to have all rights and remedies available to it under
applicable state and federal laws, which shall not be limited or altered by this
Agreement. ARTICLE III CONDITIONS PRECEDENT The obligations of the parties to
this Agreement are subject to the Receiver and the Corporation having received
at or before the Closing Date evidence reasonably satisfactory to



--------------------------------------------------------------------------------



 
[slaterminationagreementc004.jpg]
4 each of any necessary approval, waiver, or other action by any governmental
authority, the board of directors of the Assuming Institution, or other third
party, with respect to this Agreement and the transactions contemplated hereby,
and any agreements, documents, matters or proceedings contemplated hereby or
thereby. ARTICLE IV MISCELLANEOUS 4.1 No Third Party Beneficiary. Nothing
expressed or referred to in this Agreement is intended or shall be construed to
give any Person other than the Receiver, the Corporation and the Assuming
Institution (and their respective successors and assigns) any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provisions
contained herein, it being the intention of the parties hereto that this
Agreement, the obligations and statements of responsibilities hereunder, and all
other conditions and provisions hereof are for the sole and exclusive benefit of
the Receiver, the Corporation and the Assuming Institution and that there be no
other third party beneficiaries. 4.2 Rights Cumulative. Except as otherwise
expressly provided herein, the rights of each of the parties under this
Agreement are cumulative, may be exercised as often as any party considers
appropriate and are in addition to each such party’s rights under this
Agreement, any of the agreements related thereto or under applicable law. Any
failure to exercise or any delay in exercising any of such rights, or any
partial or defective exercise of such rights, shall not operate as a waiver or
variation of that or any other such right, unless expressly otherwise provided.
4.3 Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties. 4.4
Counterparts. (a) This Agreement may be executed in any number of counterparts
and by the duly authorized representative of a different party hereto on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. (b) Each counterpart of this Agreement will be treated in all manner
and respects as an original agreement and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No signatory to this Agreement may raise the use of a facsimile
machine or other electronic means to deliver an executed document or the fact
that any signature or agreement was transmitted or communicated through the use
of a facsimile machine or other electronic means as a defense to the formation
or enforceability of a contract and each party hereto forever waives any such
defense. 4.5 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE FEDERAL LAW OF THE UNITED STATES



--------------------------------------------------------------------------------



 
[slaterminationagreementc005.jpg]
5 OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW, IN ACCORDANCE WITH
THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED BANK WAS LOCATED.
4.6 Successors. All terms and conditions of this Agreement shall be binding on
the successors and assigns of the Receiver, the Corporation and the Assuming
Institution. 4.7 Modification. No amendment or other modification, rescission or
release of any part of this Agreement shall be effective except pursuant to a
written agreement subscribed by the duly authorized representatives of the
parties hereto. 4.8 Manner of Payment. All payments due under this Agreement
shall be in lawful money of the United States of America in immediately
available funds as each party hereto may specify to the other parties; provided
that in the event the Receiver or the Corporation is obligated to make any
payment hereunder in the amount of $25,000.00 or less, such payment may be made
by check. 4.9 Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation, or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement. 4.10
Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto. 4.11 Survival of Covenants. The covenants, representations,
and warranties in this Agreement shall survive the execution of this Agreement
and the consummation of the transactions contemplated hereunder. 4.12
Capitalized Terms. Capitalized terms not otherwise defined herein shall have the
meanings given such terms in the P&A Agreement, the SFSLA or the CSLA, as
applicable. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[slaterminationagreementc006.jpg]
6 IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written. FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF
METRO BANK OF DADE COUNTY BY: /s/ Robert N. Stoner Jr. NAME: Robert N. Stoner
Jr. TITLE: Manager, Strategic Programs Attest: /s/ Sharon L. Yore FEDERAL
DEPOSIT INSURANCE CORPORATION, RECEIVER OF FIRST NATIONAL BANK OF THE SOUTH BY:
/s/ Robert N. Stoner Jr. NAME: Robert N. Stoner Jr. TITLE: Manager, Strategic
Programs Attest: /s/ Sharon L. Yore FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF TURNBERRY BANK BY: /s/ Robert N. Stoner Jr. NAME: Robert N. Stoner
Jr. TITLE: Manager, Strategic Programs Attest: /s/ Sharon L. Yore



--------------------------------------------------------------------------------



 
[slaterminationagreementc007.jpg]
7 FEDERAL DEPOSIT INSURANCE CORPORATION BY: /s/ Sharon L. Yore NAME: Sharon L.
Yore TITLE: Associate Director, DRR Attest: /s/ Sherry J. Chen __ _____ CAPITAL
BANK CORPORATION BY: /s/ Christopher G. Marshall NAME: Christopher G. Marshall
TITLE: Chief Financial Officer Attest: /s/ Leah Falzarano



--------------------------------------------------------------------------------



 